Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ehrenkranz et al. (US 2014/0213468 A1) in view of Shafiee (US 2018/0181792 A1).

Concerning claim 1, Ehrenkranz et al. (hereinafter Ehrenkranz) teaches a device for testing the quality of a biological sample, in cooperation with an electronic apparatus (fig. 4; ¶0060; ¶0068), where the device comprises;
a slide slot adapted for receiving a slide containing a biological sample (fig. 4A: cassette port 410 for receiving cassette (i.e., a slide) 100); 
a receiving surface adapted for receiving an electronic apparatus containing a camera (fig. 4: housing 520 for receiving a smartphone; ¶0097), where the receiving surface comprises a through hole extending through said receiving surface, so that when the electronic apparatus is placed on said receiving surface (fig. 4: lens 560), the through hole is arranged adjacent to the camera of the electronic apparatus (fig. 4: lens 560; ¶¶0090-0091); 
a light source arranged opposite the through hole, and adapted to emit light that illuminates and at least partly propagates through the sample and said through hole, so that a camera, when placed at the through hole, receives at least part of the emitted light (fig. 3: system 500 includes a light source that can be used to illuminate the lateral-flow chromatographic immunoassay cassette 100 to permit the digital camera device 510 to capture one or more images & ¶¶0080-0081; ¶0099: housing 530 may be designed to include another light source); 
a lens arranged between the slide slot and the receiving surface (fig. 4: lens 560), and 
where the slide slot is arranged between the light source and the through hole (fig. 4A: cassette port 410 for receiving cassette (i.e., a slide) 100), the device further comprising a housing attached opposite the receiving surface (fig. 3: holder 530), the housing having a shape allowing for a plurality of stable resting conditions in which the electronic apparatus lies on the receiving surface (fig. 3: holder 530 has a shape allowing it to lie flat or at an angle; ¶0097: the system can be adapted to fit any camera phone (i.e., electronic apparatus)), wherein alignment between the camera and the through hole is maintained by rotation of the device and alignment between the camera and the through hole is further maintained by friction (fig. 3: alignment between the camera and the through hole is maintained by the coupling of cassette holder 530, housing 520, and lower cover 550, user interaction is not required to maintain alignment). Not explicitly taught is the biological sample being semen, and a lens adapted to magnify the image received at the receiving surface.
Shafiee teaches a system for home evaluation of the quality of semen samples (Abstract & fig. 2), wherein a lens is adapted to magnify the image received at the receiving surface (¶0027: magnification by optical assembly 60).
Taking the teachings of Ehrenkranz and Shafiee, together as a whole, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to adapt the lens of Ehrenkranz to magnify the image received at the receiving surface in order to locate small objects (Shafiee, ¶0027).

Concerning claim 4, Ehrenkranz in view of Shafiee teaches the device according to claim 1. Not explicitly taught is the device, where the outer side of the housing has a coefficient of friction larger than 0.3
However, it is well-known that most dry surfaces have a coeffect of friction between 0.3-0.6. Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the outer side of the housing to have a coefficient of friction larger than 0.3 in order to reduce the possibility of the device slipping on a surface. Such a modification is merely the use of known technique to improve similar devices (methods, or products) in the same way.

Concerning claim 5, Ehrenkranz further teaches the device according to claim 1, where the receiving surface and the housing are separate elements (fig. 4: housing 520 & holder 530).

Concerning claim 6, Ehrenkranz further teaches the device according to claim 1, where the lens is arranged in the through hole (fig. 4: lens 560).

Concerning claim 7, Ehrenkranz further teaches the device according to claim 1, where the slide slot extends partially along the receiving surface (fig. 4A: cassette port 410 for receiving cassette (i.e., a slide) 100).

Concerning claim 8, Ehrenkranz in view of Shafiee further teaches a method for testing the quality of a biological sample, preferably semen, comprising the steps of:
placing an electronic apparatus on the receiving surface of a device according to claim 1, such that the camera of the electronic apparatus is arranged adjacent to the through hole of the device (Ehrenkranz, fig. 3: complete assembly of diagnostic testing system 500 including digital camera device 510 and cassette holder 530); 
recording a video of the biological sample with the camera of the electronic apparatus (Shafiee, fig. 3: step 108; ¶¶0035-0037); 
identifying a plurality of biological cells in the biological sample based on the recorded video (Shafiee, fig. 3: step 110; ¶¶0035-0037); 
determining a location of a first biological cell of the plurality of biological cells in a first frame of the recorded video (Shafiee, fig. 3: step 110-112; ¶¶0035-0037); 
identifying the first biological cell in a second frame of the recorded video (Shafiee, fig. 3: step 112; ¶¶0035-0037); 
determining a location of the first biological cell in the second frame (Shafiee, fig. 3: step 112; ¶¶0035-0037); 
returning the detected motility and/or concentration of the plurality of biological cells in the biological sample (Shafiee, fig. 3: step 114; ¶¶0035-0037).

Concerning claim 9, Ehrenkranz further teaches the method according to claim 8, where the method further comprises the step of uploading the video and/or the motility, concentration of the biological sample, or any combination of the former (¶0038: uploading the amount or concentration to an electronic medical records system).

Concerning claim 10, Shafiee further teaches the method according to claim 8, where the method further comprises the step of providing a digital label to the detected cell concentration (¶0018, ¶0026, ¶0030: providing Hyaluronic Binding Assay (HBA) scores).

Concerning claim 12, Shafiee further teaches the use of an electronic apparatus, arranged on the receiving surface of a device according to claim 1, for improving sperm quality, comprising: 
inputting first information regarding physical health into the electronic apparatus (¶0030: acquiring information about the patient via a questionnaire prior to testing); 
inputting second information regarding lifestyle into the electronic apparatus (¶0030: acquiring information about the patient via a questionnaire prior to testing; ¶0031: user’s habits such as smoking, alcohol consumption, etc.); 
deriving lifestyle recommendations for improving the sperm quality based on the first and second information (¶0026); 
returning the lifestyle recommendations (¶0030: GUI).

Concerning claim 13, Shafiee further teaches the use of an electronic apparatus, arranged on the receiving surface of a device according to claim 12, wherein the use further comprises the step of: 
inputting third information regarding the current sperm quality into the electronic apparatus, the third information comprises at least the sperm concentration and motility (¶0026: previous tests and reports); 
deriving lifestyle recommendations for improving the sperm quality based on the first, second and third information (¶0026: suggestion of possible lifestyle changes based on semen analysis).

Concerning claim 14, Shafiee further teaches the use of an electronic apparatus, arranged on the receiving surface of a device according to claim 13, where the third information is obtained through a method according to claims 8 (fig. 3: steps 102-114).

Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ehrenkranz et al. (US 2014/0213468 A1) in view of Shafiee (US 2018/0181792 A1), further in view of Ehrenkranz (US 2013/0273528 A1).

Concerning claim 2, Ehrenkranz in view of Shafiee teaches the device according to claim 1. Not explicitly taught is the device, wherein the shape of the housing is rounded.
Ehrenkranz et al. (hereinafter Ehrenkranz 528’) teaches a device for performing a diagnostic test, wherein the housing of the testing apparatus has a rounded shape (fig. 4B: 260).
Taking the teachings of Ehrenkranz, Shafiee, and Ehrenkranz 528’, together as a whole, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to configure the device to have a housing with a rounded shape. Such a modification is merely a simple substitution of one known element (i.e., rectangular housing shape) for another (i.e., rounded housing shape) to obtain predictable results (i.e., containing a slide that holds a biological sample).

Concerning claim 15, Ehrenkranz in view of Shafiee teaches the device according to claim 1. Not explicitly taught is the device, wherein the shape of the housing is semi-circular.
Ehrenkranz et al. (hereinafter Ehrenkranz 528’) teaches a device for performing a diagnostic test, wherein the housing of the testing apparatus has a semi-circular shape (fig. 4B: 260).
Taking the teachings of Ehrenkranz, Shafiee, and Ehrenkranz 528’, together as a whole, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to configure the device to have a housing with a semi-circular shape. Such a modification is merely a simple substitution of one known element (i.e., rectangular housing shape) for another (i.e., semi-circular housing shape) to obtain predictable results (i.e., containing a slide that holds a biological sample).

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ANDERSON II whose telephone number is (571)270-1444. The examiner can normally be reached Monday - Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN PENDLETON can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James M Anderson II/            Primary Examiner, Art Unit 2425